Citation Nr: 0944251	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  05-24 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for temporomandibular joint 
syndrome (TMJ), claimed as secondary to service-connected 
headaches.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1992 to November 1994.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, (the RO) which denied the Veteran's claim 
for service connection for temporomandibular joint syndrome, 
claimed as secondary to her service-connected headaches.  

Issues not on appeal

The aforementioned October 2004 RO rating decision also 
granted service connection for mood disorder, assigning a 30 
percent rating; denied an increased rating for headaches, 
currently rated 30 percent; and denied a total disability 
rating based on individual unemployability due to service-
connected disability.  To the Board's knowledge, the Veteran 
did not express dissatisfaction with that decision concerning 
those issues.  Therefore, those issues are not in appellate 
status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

A RO rating decision in May 2007 determined that new and 
material evidence had not been presented to reopen claims for 
service connection for inguinal hernia, irritable bowel 
syndrome, and posttraumatic stress disorder (PTSD).  The 
decision denied increased ratings for mood disorder, 
currently rated 30 percent disabling, and for headaches, 
currently rated 30 percent, and also denied a total 
disability rating based on individual unemployability due to 
service-connected disability.  A notice of disagreement was 
received in August 2007, and the RO provided the Veteran and 
her representative with a statement of the case (SOC) in 
January 2008.  To the Board's knowledge, the Veteran has not 
submitted a substantive appeal (VA Form 9) concerning those 
issues.  Therefore, those issues are not in appellate status.  
See Archbold, supra.  


FINDINGS OF FACT

1.  TMJ syndrome has been diagnosed.

2.  Service connection has been established for headaches.  

2.  A preponderance of the medical and other evidence of 
record does not support a conclusion that the Veteran's 
currently diagnosed TMJ syndrome is secondary to her  
service-connected headaches.  


CONCLUSION OF LAW

Service connection for TMJ syndrome as secondary to service-
connected headaches is not warranted.  38 C.F.R. § 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for TMJ syndrome as 
secondary to her service-connected headaches.    

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen the VCAA appears to have left intact the 
requirement that a Veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).  

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).  

Therefore, the VCAA duty to notify currently applies to all 
of the issues on appeal; the standard of review and duty to 
assist do not apply to the claim for cirrhosis of the 
liver/liver transplant unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to his claims in 
letters from the RO dated October 15, 2003, and June 23, 
2004, which specifically detailed the evidentiary 
requirements for secondary service connection, including 
evidence of "a relationship between the claimed condition 
and a service-connected condition."  The October 2003 VCAA 
letter further detailed the evidentiary requirements for 
secondary service connection, including evidence that "a 
service-connected condition caused or aggravated 
(accelerated) the claimed secondary condition beyond its 
natural progression."  

Crucially, the RO informed the Veteran of VA's duty to assist 
in the October 2003 and June 2004 VCAA letters.  
Specifically, the Veteran was advised in the letters that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities, and service medical 
records.  She was also informed in the letters that VA would, 
on her behalf, make reasonable efforts to obtain relevant 
private medical records that the she identified.  Included 
with the letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letters asked that the Veteran complete this release so that 
VA could obtain these records on her behalf.  The VCAA 
letters also informed the Veteran that for records she wished 
for VA to obtain on her behalf she must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  

The Veteran was specifically notified in the June 2004 VCAA 
letter to describe or submit any additional evidence which 
she thought would support her claim.  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This request complies with 
the "give us everything you've got" requirement contained 
in 38 C.F.R. § 3.159(b) in that the RO informed the Veteran 
that she could submit or identify evidence other than what 
was specifically requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008. See 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]  

Finally, the United States Court of Appeals for Veterans 
Claims (the Court) issued a significant decision concerning 
the VCAA in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In that decision, the Court observed that a claim of 
entitlement to service connection consists of five elements: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
claim is comprised of five elements, the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  Additionally, the Veteran received notice as to 
elements (4) and (5), degree of disability and effective 
date, in the letter from the RO dated March 20, 2006.  

The Veteran has not alleged that she received inadequate VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
[holding as to the notice requirements for downstream earlier 
effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  

The Veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of her claim, which was by 
rating decision dated in October 2004.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the Veteran 
was provided with additional VCAA notice through the March 
2006 VCAA letter, and her claim was readjudicated in the May 
2007 supplemental statement of the case (SSOC), after she was 
provided with the opportunity to submit evidence and argument 
in support of her claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the Veteran in proceeding to 
consider her claim on the merits.  Indeed, the Veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].  

Duty to assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for benefits under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
The October 2003 and June 2004 VCAA letters advised the 
Veteran to identify all locations and dates of treatment for 
her TMJ syndrome.  The Veteran has identified certain private 
and VA sources, and all available records have been obtained.  
The Veteran and her representative have not identified any 
outstanding evidence.  

In particular, the RO has obtained the Veteran's service 
medical records, reports of VA and private outpatient 
treatment, and reports of VA compensation examinations, and 
the RO obtained a medical opinion regarding the relationship, 
if any, between the Veteran's TMJ syndrome and her service-
connected headaches.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran and her representative have been 
accorded the opportunity to present evidence and argument in 
support of her claim.  The Veteran declined this option.  

Accordingly, the Board will proceed to a decision as to issue 
on appeal.

Analysis

As an initial matter, the Veteran does not appear to 
currently contend that her TMJ syndrome is directly related 
to her military service, and the evidence of record does not 
so suggest.  Rather, the Veteran contends that her TMJ 
syndrome is related to her service-connected headaches.  See 
the Veteran's September 2003 claim as well as her 
representative's October 2009 written brief presentation.  
The Board's inquiry will therefore be focused on that theory 
of entitlement.

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  
In this case, the medical record shows that Wallin element 
(1) is met.  Several VA examiners have noted that the Veteran 
currently has TMJ syndrome.  
Further, service connection has been established for 
headaches.  Wallin element (2) is also met.  

However, Wallin element (3) is not met.  The only medical 
nexus opinion of record is that of a VA physician in October 
2004.  That opinion states that "There is no relationship 
between the veterans [sic] service connected Head aches [sic] 
and the current TMJ Syndrome.  There are no indications that 
one caused the other."  

To the extent that the Veteran herself believes that a 
connection exists between the service-connected headaches and 
her current TMJ Syndrome, it is now well established that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as cause of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
offered by the Veteran are not competent medical evidence and 
do not serve to establish a medical nexus.  

The Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for TMJ Syndrome as secondary to her service-
connected headaches.  The benefit sought on appeal is 
accordingly denied.  


ORDER

Service connection for TMJ syndrome as secondary to service-
connected headaches is denied.  


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


